


110 HR 2609 IH: Empowering Children with Autism

U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2609
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2007
			Mr. Yarmuth
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To require the establishment of a task force to identify
		  and disseminate evidence-based educational strategies and promising best
		  practices to improve the quality of learning for individuals with autism in
		  grades K–12.
	
	
		1.Short TitleThis Act may be cited as the
			 Empowering Children with Autism
			 through Education Act of 2007.
		2.FindingsCongress finds the following:
			(1)Autism is widely recognized as an urgent
			 national healthcare crisis. According to the Centers for Disease Control and
			 Prevention, the prevalence rate of autism is 0.75 percent, or one in every 150
			 children born today.
			(2)Based on statistics from the Department of
			 Education and other governmental agencies, autism is growing at the rate of ten
			 to 17 percent per year. At this rate, the estimates of the prevalence of autism
			 could reach 4,000,000 Americans in the next decade.
			(3)While no known cure for autism exists, the
			 general agreement is that early diagnosis followed by appropriate intervention
			 can improve outcomes for later years for most children with autism.
			(4)The National Council on Disability reported
			 that students with autism should be provided with the opportunities and
			 encouragement necessary to achieve the same general outcomes that are viewed as
			 essential for all students. However, the special characteristics of students
			 with autism indicate certain outcomes that require increased emphasis. In
			 particular, educational programs for these individuals should include as
			 objectives the development of social competence and independence in the
			 performance of life skills.
			(5)The limited access to successful
			 evidence-based services for children with autism is a major impediment to the
			 implementation of quality services in public schools. Without these programs,
			 successful interventions are not provided as part of a child’s Individualized
			 Education Program (IEP). As a result, individuals and families who wish to
			 access services are often only able to do so through incurring significant
			 non-reimbursable costs.
			(6)The Individuals with Disabilities Education
			 Act (IDEA) guarantees a continuum of education and service options in the least
			 restrictive environment for students with disabilities. However, meeting these
			 requirements is challenging because many regular educators do not have
			 education or practical experience with instruction of children with autism, and
			 even experienced special education teachers may need additional preparation to
			 work effectively with students who have autism.
			3.DefinitionsIn this Act:
			(1)AutismThe
			 term autism means an autism spectrum disorder or a related
			 developmental disability that is the result of a neurological disorder
			 affecting the normal functioning of the brain and impacting development in the
			 areas of social interaction and communication skills.
			(2)Cost-effectivenessThe
			 term cost-effectiveness describes an alternative that
			 effectively balances costs and benefits delivering maximum benefits for the
			 investment costs.
			(3)Evidence-basedThe
			 term evidence-based means research that applies rigorous,
			 systematic, and objective procedures to obtain valid knowledge relevant to
			 autism instruction, and includes research that employs experimental,
			 quasi-experimental, and qualitative research methods involving rigorous data
			 analyses that are adequate to test the stated hypotheses and justify the
			 general conclusions drawn.
			(4)InterventionThe
			 term intervention means the application of a structured,
			 individualized approach to skill-development for children with autism.
			(5)Learning
			 modelsThe term learning models means any
			 complimentary learning techniques designed to improve classroom learning for
			 students with autism, incorporating curricula, courses, lessons, books, and
			 workbooks.
			(6)Professional
			 development needsThe term professional development
			 needs means job-embedded, ongoing professional development that helps
			 teachers, administrators, and school leaders identify the potential indicators
			 of autism, and implement proven strategies to improve the quality of learning
			 for individuals with autism.
			(7)Promising best
			 practicesThe term promising best practices means
			 any technique, method, process, activity, incentive, or reward with
			 demonstrated success in the learning environment.
			(8)ServicesThe
			 term services means any complementary interventions or therapies
			 done on an individual basis or integrated into an educational program, in an
			 effort to help increase communication skills, develop social interaction,
			 promote pro-social behavior, increase academic achievement, and provide a sense
			 of accomplishment.
			(9)StateThe
			 term State means any of the 50 States, the District of Columbia,
			 and Puerto Rico.
			(10)Task
			 ForceThe term Task
			 Force means the Empowering Children with Autism through Education Task
			 Force established by the Secretary of Education under section 4(a).
			4.Establishment of
			 Task Force
			(a)EstablishmentNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of Education shall establish a task force to be known as the Empowering
			 Children with Autism through Education Task Force.
			(b)PurposeThe
			 purpose of the Task Force is to identify and disseminate evidence-based
			 educational strategies and promising best practices to improve the quality of
			 learning for individuals with autism in grades K–12, including the
			 following:
				(1)Learning models,
			 interventions, and services that demonstrate improvements in reading, writing,
			 and math proficiency for individuals with autism.
				(2)The
			 cost-effectiveness of these learning models, interventions, and services, and
			 their applicability for local education agencies.
				(3)Professional
			 development needs of educators who serve individuals with autism.
				(4)Methods for
			 incorporating State-, local- and community-based programs and services into the
			 classroom to provide comprehensive support for individuals with autism.
				(5)Identification of
			 barriers to successful implementation of programs and services related to the
			 education of and provision of services to children with autism and
			 recommendations to address those barriers.
				(6)Dissemination of
			 findings to Congress, all relevant agencies, and States and United States
			 territories to improve the quality of learning for individuals with
			 autism.
				5.Membership of
			 Task Force
			(a)CompositionThe
			 Task Force shall be composed of not fewer than 20 members who meet quarterly,
			 of whom—
				(1)four shall be
			 appointed by the Secretary of Education;
				(2)four shall be
			 appointed by the Secretary of Education from among persons recommended by the
			 National Institutes of Health;
				(3)four shall be
			 appointed by the Secretary of Education from among persons recommended by the
			 National Council on Disability;
				(4)four shall be
			 appointed by the Secretary of Education from among persons recommended by
			 organizations that advocate for individuals with autism and their families;
			 and
				(5)four shall be
			 appointed by the Secretary of Education from among persons recommended by State
			 education agencies to represent school districts.
				(b)ExpertiseThe
			 Secretary shall ensure that the Task Force includes at minimum—
				(1)special education
			 professionals with expertise in autism, general education teachers, and
			 teachers with experience developing and implementing classroom learning models
			 for students with autism;
				(2)healthcare
			 providers with expertise in treating children with autism, including at least
			 one speech language pathologist;
				(3)individuals with
			 autism, families affected by autism, and members of organizations that advocate
			 for individuals with autism and their families, whose representation on the
			 Task Force shall not be less than one-fourth of all members; and
				(4)health or education
			 economists or other individuals with expertise in cost-benefit analysis and
			 health or education policy.
				6.Reporting
			 requirements
			(a)Submission
				(1)In
			 generalNot later than 27 months after the date of the enactment
			 of this Act, the Task Force shall submit to Congress, the Secretary of
			 Education, and the National Institutes of Health a report detailing its
			 findings under section 4(b).
				(2)Guidance to
			 statesNot later than 27 months after the date of the enactment
			 of this Act, the Secretary of Education, in conjunction with the heads of
			 relevant agencies, shall disseminate to the relevant departments of each State
			 and of United States Virgin Islands, Guam, American Samoa, and the Commonwealth
			 of the Northern Mariana Islands the report of the Task Force under paragraph
			 (1) with the purpose of providing practical guidance to improve the quality of
			 learning for individuals with autism in grades K–12.
				(b)Contents of
			 reportThe report submitted by the Task Force under subsection
			 (a)(1) shall include—
				(1)measures taken to
			 identify evidence-based learning models, interventions and services, and
			 promising best practices, for improving the quality of learning for individuals
			 with autism in grades K–12, including steps taken to ensure the participation
			 of individuals with autism, their families, and their advocates;
				(2)recommendations of
			 learning models, interventions, services, and promising best practices most
			 applicable, cost-effective, and likely to raise proficiency in reading,
			 writing, and math for individuals with autism in grades K–12;
				(3)assessment of
			 existing professional development programs for educators who work with students
			 with autism, and recommendations for expanding professional development
			 programs to meet the growing need for qualified educators specializing in
			 classroom instruction for individuals with autism in grades K–12,
			 including—
					(A)institutional
			 limitations;
					(B)considerations of
			 existing continuing education or professional development requirements;
					(C)considerations of
			 costs to educators associated with professional development; and
					(D)quantitative
			 analysis of resources needed for the establishment of State autism plans,
			 provisions for professional development, and the integration of community
			 services; and
					(4)overview of the
			 States’ and local school districts’ capacity to overcome barriers to successful
			 development, enhancement and implementation of programs and services for
			 improving the quality of education for individuals with autism in grades K–12,
			 including—
					(A)school-,
			 district-, and State-wide institutional limitations;
					(B)categorical
			 comparisons between regions, urban and rural areas, socio-economic groups, and
			 ethnic groups; and
					(C)quantitative
			 analysis of resources needed for the establishment of district-wide autism
			 plans, the purchase of new learning materials, increased performance on State
			 assessments, improved graduation rates, and the implementation of learning
			 models, interventions, services, and promising best practices most likely to
			 raise proficiency in reading, writing, and math for individuals with autism in
			 grades K–12.
					
